
	
		I
		111th CONGRESS
		2d Session
		H. R. 5862
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to
		  the eligibility of veterans for employment with the Federal Aviation
		  Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans FAA Employment Fairness Act of
			 2010.
		2.Veteran
			 employment eligibilitySection
			 40122 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(k)Veteran
				employment eligibility
					(1)In
				generalIn determining the
				eligibility of an individual for employment with the Administration, including
				if eligibility for the applicable position is limited to current or former
				Federal employees, the Administrator shall treat a period of active military,
				naval, or air service as providing eligibility for a veteran in the same manner
				as an equal period of Federal civilian employment provides eligibility for any
				other individual.
					(2)DefinitionsIn
				this subsection, the following definitions apply:
						(A)VeteranThe
				term veteran has the meaning given that term in section 101(2) of
				title 38, United States Code.
						(B)Active military,
				naval, or air serviceThe term active military, naval, or
				air service has the meaning given that term in section 101(24) of title
				38, United States
				Code.
						.
		
